  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.1 Page 1 of 33




                 DISTRICT COURT of the united STATES
                   WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
__________________________________________________________________
Kenneth A. Thompson, Darlene
Dowling Thompson, Mark L De Young,            Case No. 1:20 – cv -_______________
Fredrick D. Gulick, Sr., Ann E. Gulick
Robert L. Jeffords, Kenneth R. Spiegel,
Shawn M. Jackson, David Isaac,                Honorable Paul J. Maloney
Julie Isaac, Jeffrey S. Pritchard, Happy
Lawn, DBA, Linda F. Jackson,
Melvin L. Johns, Thomas Earl Dunn,
Linda L. Dunn, Krystyna Johns,
Charise Spink, DBA His and Her Storage,
Roger E. Raycraft Jr., Elizabeth L. Raycraft,
Gayle L. Gutchak, Rory C. Gutchak
William E. Norris, Ivan Morse,
Pastor Paul C. Leslie, Deanna K. Leslie,
Dr. Linda Lee Tarver, Tarver Consulting,
Tracy Bolle, The Evening Post, LLC
HAPPY LAW, Jeffrey S. Pritchard,
Steve A. McIntosh, Eloise A. McIntosh
Rodney D. Fater, Vicky L. Fater,
Rex S. Cooper, Vickie L. Cooper,
David A. Arndt, Doris S. Arndt,
Jack L. Elliott, Timothy R. Walters,
Colton R. Walters, William Scott,
Debora Scott

Plaintiffs,

                                                     COMPLAINT FOR DECLARATORY
                                                     AND INJUNCTIVE RELIEF

                                                     Title 28 USCA § 2201, 42 U.S.C §1981,
                                                     §1982, §1983, §1985, 42 U.S.C. §1986,
                                                     §1988
vs.

                                                     A trial by jury is Demanded according to
                                                     the courts of common law on all counts.

Gretchen Whitmer, in her official capacity
as Governor for the State of Michigan,
Garlin Gilchrist II, Lt. Governor, in his official
Capacity as Lt. Governor of the State of Michigan
                                          Page 1 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.2 Page 2 of 33



and as President of the Senate,
Robert Gordon in his official capacity as Director
Michigan Department of Health and Human Services
(MDHHS), Dana Nessel, in her official capacity
as Michigan Attorney General, Joseph Gasper,
in his official capacity as Director of the Michigan
State Police (MSP), Dr. Joneigh S. Khaldun, in her
official capacity as Chief Medical Executive and Chief
Deputy Director for Health.

RESPONDENTS / DEFENDANTS,

_____________________________________________________________________________/

    There is no other claim or case pending or prior claim before this honorable court.


        Now Come PLAINTIFFS by undersigned counsel Attorney David J. Gilbert, and

brings this Complaint against the above named DEFENDANTS, their employees, agents, and

successors in office, and in support thereof allege the following upon information and belief:

                                         INTRODUCTION


1. On March 10, 2020, Governor Whitmer issued Executive Order 2020-04, which declared “A

   state of emergency1 across the State of Michigan”2” based upon two presumptive diagnoses

   of coronavirus disease (“COVID-19”). Shortly thereafter, the Governor began issuing

   Executive Orders [EO’s] orders that infringe upon several US Constitutional rights conferred

   upon Michiganders including but not limited to: house arrest, denial use of private property,

   free association, practice ones religion etc. All under pain of criminal penalties.

2. Paragraph 2 of EO 2020-70 specifically states, “all individuals currently living within the

   State of Michigan are ordered to stay at home or at their place of residence”. “all public and



   1.   The dictionary defines emergency as an unforeseen combination of circumstances or the
        resulting state that calls for immediate action. 2: an urgent need for assistance or relief a
        state of emergency.
   2.   Governor Gretchen Whitmer’s Executive Order 2020-4
                                              Page 2 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.3 Page 3 of 33



   private gatherings of any number of people occurring among persons not part of a single

   household are prohibited.”

3. The Governor’s orders lack objective criteria by which to measure when a state of

   “emergency” exists or when it is over. In this regard, the Governor has stated that she alone

   defines all aspects of and emergency or emergency situation.

4. The Governor has failed to state with specificity what criteria was used to declare a state of

   emergency, what specific thresholds were created to trigger or terminate said emergency.

5. The Governor has failed to state with specificity what credible data was used to declare a

   state of emergency, what specific thresholds were created to trigger or terminate said

   emergency.

6. A search of the US Constitution reveals there are no exceptions as to when or if the Governor

   of any State may suspend any or all Constitutional Rights without due process.

7. The executive orders—and all other orders, rules, and enforcement activity related to them—

   are unconstitutional under the Guarantee Clause, the Privileges or Immunities Clause, the

   Due Process Clause, the Equal Protection Clause, and State law.

8. The 9th Amendment protects the Plaintiffs’ Fundamental Rights, which are not expressly

   enumerated within the first Eight Amendments.

9. The Plaintiffs’ Fundamental Rights shall not be infringed by the Chief Executive Officer of

   Michigan State’s Public Trust moving under the color of legislative fiat or by Executive

   Means. (U.S. Constitution Amendment 9)

10. The 5th and 14th Amendments protect certain Fundamental personal liberties from abridgment

   by Officers of Michigan Public Trust, who serve in the Federal and or State Public Offices as

   elected, and or are appointed Public Officers. (U.S. Constitution Amendments 5, and 14)



                                           Page 3 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.4 Page 4 of 33



11. The 4th Amendment guarantees that all shall be secure in their homes against unreasonable

   seizures. (U.S. Constitution 4th Amendment)

12. Article IV § 4 guarantees Michiganders a Republican Form of Government. (U.S.

   Constitution Article IV § 4)

13. Article III § 2 of the Michigan State Constitution of 1963 established that the powers of State

   Government are divided into three branches: legislative, executive and judicial.

14. The 63rd Michigan Legislature enacted Public Act 302 of 1945, The Emergency Powers

   Governor Act which delegated the Office of the Governor apparent authority to issue Orders,

   Rules and Regulations as written legislative law.

15. The 78th Michigan State Legislature enacted Public Act 390 of 1976, The Emergency

   Management Act which delegated the Office of the Governor authority to issue executive

   orders, proclamations, and directives having the force and effect of legislatively written law.

16. Public Act 302 of 1945, The Emergency Powers of the Governor Act and Public Act 390 of

   1976, the Emergency Powers Act, sits in Pari Materia wherein said acts as written sit under

   the Police powers of the gubernatorial office as clearly expressed within the four corners of

   said Public Acts.

17. The Court stated clearly in Marbury v. Madison, 5 US 137, 180 (1803) “ that a law

   repugnant to the Constitution is void, and that courts, as well as other departments, are bound

   by that instrument.”

18. Neither the 63rd Legislature, nor the 78th Legislature had U. S. Constitutional standing to

   delegate plenary legislative authority to the Executive Branch by Public Act(s), such that all

   executively issued Orders so defined and thereby issued by the Chief Executive Officer of

   the States of Michigan would be VOID in law.



                                            Page 4 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.5 Page 5 of 33



19. As the Chief Executive Officer Governor Gretchen Whitmer Declared “A state of emergency

   is declared across the State of Michigan” on March 10, 2020, , therein proclaiming

   Gubernatorial authority standing under Public Act 390 of 1976 in necessary conjunction with

   Public Act 302 of 1945 which relies as so declared in said order within the executive powers

   of the Michigan State Constitution of 1963.

20. That Governor Gretchen Whitmer’s Declaration of a State of Emergency issued on March

   10, 2020 was followed by the Gubernatorial office issuing at least an additional 74 Executive

   Orders having the force and effect of written law as colorfully authorized by Public Act 390

   of 1976 §3(2) and Public Act 302 of 1945 §1(2).

21. That Governor Gretchen Whitmer‘s Declaration of a State Emergency Across Michigan was

   immediately followed by subjugating the Plaintiffs alongside all Michiganders to

   Unwarranted House Arrest under pain of Administrative Seizure by Arrest if any Claimant

   was deemed to be outside their front door without “Executive Permission”.

22. This unconscionable Executive action stands as a Breach of the Public Trust which

   breached the Peace of Michigan and the Substantive Rights of Michigan State Citizens who

   are the Plaintiffs so listed herein, who were confronted with Constitutional usurpation of the

   State’s Tricameral Republican Form of Government.

23. This action was knowingly moved by the Chief Executive Officer of the States of Michigan

   by executive decree on March 10, 2020.

24. This case seeks to protect and vindicate statutory and Fundamental Constitutional Rights.

25. The Plaintiffs bring this civil rights action under the First and Fourteenth Amendments to the

   United States Constitution and Title 42 U.S.C.A. § 1983, and for other statutory and

   Constitutional violations, challenging Respondent’s Executive Orders, acts, policies, and



                                           Page 5 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.6 Page 6 of 33



   regulations which deprived Plaintiffs of their Substantive Rights to Life, Liberty and

   Property.

26. As set forth in this Complaint, Respondent’s executive orders, acts, policies, and regulations

   moved there under are the cause of, and the moving force behind, the statutory and

   constitutional violations in this case.

27. Plaintiffs seek an award of reasonable attorneys' fees and costs of litigation pursuant to Title

   42 U.S.C.A. § 1988, and other appropriate relief.

                                      GENERAL ALLEGATIONS

28. The Plaintiffs Liberties are not conferred or granted by Government nor may the Public

   Actors of OUR State Government rescind the Plaintiffs’ Substantive Rights by an arbitrary

   and capricious issuance of Executive Decrees by the Chief Executive Officer of OUR State.

29. The elected and appointed Public Actors sitting in OUR Public Trust have taken an Oath of

   Office to uphold the Rule of Law, wherein this instance, a combination of Michigan Public

   Actors in the Executive Offices along with others within the Principle Departments of State

   Government have plotted to overthrow Michigan’s Republican Form3 of Government by

   Executive Decree.

30. Michigan State Governor Gretchen Whitmer has no constitutional authority to write laws,

   nor does the State Legislature by Public Act have standing to delegate its legislative authority

   to grant plenary powers for writing law into the hands of the Chief Executive Officer of the

   State.




   3.   The United States shall guarantee to every State in this Union a Republican Form of Government, and shall
        protect each of them against Invasion; and on Application of the Legislature, or of the Executive (when the
        Legislature cannot be convened) against domestic Violence. United States Constitution for the United
        States of America Article IV § 4
                                                  Page 6 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.7 Page 7 of 33



31. The Michigan State Attorney General Dana Nessel has stood in direct support of the

   Arbitrary and Capricious acts of the Governor Gretchen Whitmer gubernatorial rule by

   executive decrees that were commenced, on or about and ongoing since March 10, 2020.

32. The 2nd Executive Department, the Department of the Attorney General has made no effort to

   protect the Substantive Rights of the Plaintiffs, or other Michigan State Citizens during the

   pendency of the Chief Executive Officer of Michigan’s unconscionable unconstitutional rule

   by Executive Decree.

33. The Principle Department of State Government, the Michigan Department of Health and

   Human Services Director Robert Gordon is writing legislative law to authorize the issuance

   of misdemeanor citations to Michigan State Citizens for allegedly violating one of the 74

   Executive Orders issued by Governor Gretchen Whitmer since March 10, 2020.

34. The Principle Department of State Police Director Colonel Joseph Gasper has directed the

   public actors answerable to his command to issue citation thereto, and or detain any and all

   Michiganders who are subsequently alleged to be moving in violation to one, or more of the

   74 Executive Decrees issued by the Hand of Governor Gretchen Whitmer since March 10,

   2020.

35. The Legislative Branch has the exclusive constitutional prerogative to write law as clearly

   stated in the Michigan State of 1963 Article IV § 1: “ Except to the extent limited or

   abrogated by article IV, section 6 or article V, section 2, the legislative power of the State of

   Michigan is vested in a senate and a house of representatives.”.

36. The Plaintiffs God-Given Liberties are possessed by the people who incorporated the State

   Constitution to guarantee that Public Actors serving in the Public Trust SHALL not abrogate

   their Substantive Rights.



                                            Page 7 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.8 Page 8 of 33



37. To assure that Michigan State Citizens Liberties shall not be suborned under the Arbitrary

   and Capricious acts of the Executive Branch, the People of the State Michigan incorporated

   the Michigan Constitution relying on the United States to guarantee that their God Given

   Liberties would not be trespassed, nor disparaged under the Color of Law by State public

   Actors.

38. The public actions moved by the Governor Gretchen Whitmer, Robert Gordon as Director

   Michigan Department of Health and Human Services (MDHHS), Colonel Joseph Gasper

   Director of the Department of State Police and Attorney General Dana Nessel, the elected

   Director of the Department of Attorney Generally have singularly and collectively violated

   their Constitutional Oaths of Office.

39. The Complainants seek a Judicial Declaration, that the enactment and enforcement of the

   challenged measures ordered by the Respondent Governor Gretchen Whitmer since the

   Declaration of the State Emergency across Michigan on March 10, 2020 as set forth in this

   Complaint violates our Fundamental Liberties inclusive thereof OUR Rights to Life, Liberty

   and Property secured by the Constitution for the United States for the United States of

   America, and the Michigan Constitutions of 1963, and an Order enjoining the same.

40. Plaintiffs also seek an award of Attorneys' Fees and Costs pursuant to Title 42 U.S.C.A. §

   1988, and other applicable laws.

41. Respondent, Governor Gretchen Whitmer began issuing orders as is said gubernatorial

   decrees were written legislative laws, that required Michiganders to remain at home under

   House Arrest and closed most businesses with limited exceptions, under pain of Criminal

   Penalties.

                                JURISDICTION AND VENUE

42. This action arises under the Constitution and laws of the United States.
                                           Page 8 of 33
  Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.9 Page 9 of 33



43. Jurisdiction is conferred on this Honorable Court pursuant to Title 28 U.S.C.A. § 1331 and

   1343. This Court has supplemental jurisdiction over the State law claim pursuant to Title 28

   U.S.C.A. § 1367(a).

44. Plaintiffs’ claims for declaratory and injunctive relief are authorized by Title 28 U.S.C.A. §

   2201 and § 2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, by Ex parte

   Young, 209 U.S. 123 (1908), and by the general legal and equitable powers of this Court.

45. Plaintiffs’ claim request an award of their reasonable costs of litigation, including attorneys'

   fees and expenses, as authorized by Title 42 U.S.C.A § 1988 and other applicable law.

46. This Honorable Court has supplemental jurisdiction regarding the remaining State claims

   pursuant to Title 28 U.S.C.A. § 1367, because the State claims arise out of the same nexus of

   facts and events.

47. Venue is proper under Title 28 U.S.C.A. § 1391(b) because the Office of the Governor of the

   State of Michigan, the Attorney General, the Michigan Department Health and Human

   Service, and Michigan Department of State Police are located in this judicial district of the

   United States District Court, Western District of Michigan wherein all Respondents and

   Plaintiffs are residents of the State of Michigan.

                                     FEDERAL QUESTION

48. Did the Governor Gretchen Whitmer have constitutional standing to invoke Rule by

   Executive Decree on March 10, 2020 by Declaring a State of Emergency under the color of

   Public Act 302 of 1945, and Public Act 1976?

   The Plaintiffs say, NO.

   The Respondents say, YES.

49. Therefore, the Plaintiffs’ are entitled to injunctive relief against Respondents, to enjoin the

   Respondents from enforcing un-constitutional actions against Plaintiffs.
                                             Page 9 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.10 Page 10 of 33



50. Did the Governor Gretchen Whitmer have constitutional standing to issue executive orders as

   if they had the force and effect of written legislative law to effectuate the Police Powers of

   the State?

   The Plaintiffs say, NO.

   The Respondents say, YES.

51. Therefore, the Plaintiffs’ are entitled to injunctive relief against Respondents, to enjoin the

   Respondents from enforcing un-constitutional actions against Plaintiffs.

52. Did the Governor Gretchen Whitmer have constitutional standing to declare use of the Public

   Act 302 of 1945, and Public Act 390 of 1976 under the appearance of an emergency to

   inversely condemn the Private Real and Personal Property rights of the Plaintiffs?

   The Plaintiffs Say, NO.

   The Respondents say, YES.

53. Therefore, the Plaintiffs’ are entitled to injunctive relief against Respondents, to enjoin the

   Respondents from enforcing un-constitutional actions against Plaintiffs.

54. Did the Governor Gretchen Whitmer moving under the color of the Emergency Management

   Act, and the Governor Emergency Powers Act have constitutional standing to overthrow

   Michigan’s Tricameral Republican Form of Government?

   The Plaintiffs say, NO.

   The Respondents say, YES.

55. Therefore, the Plaintiffs’ are entitled to injunctive relief against Respondents, to enjoin the

   Respondents from enforcing un-constitutional actions against Plaintiffs.

                                              PARTIES
56. Plaintiff’s Kenneth A. Thompson, Darlene Dowling Thompson, Mark L De Young, Fredrick

   D. Gulick, Sr., Ann E. Gulick, Robert L. Jeffords, Kenneth R. Spiegel, Shawn M. Jackson,

                                            Page 10 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.11 Page 11 of 33



   David Isaac, Julie Isaac, Jeffrey S. Pritchard, Happy Lawn, DBA, Linda F. Jackson, Melvin

   L. Johns, Thomas Earl Dunn, Linda L. Dunn, Krystyna Johns, Charise Spink, DBA His and

   Her Storage, Roger E. Raycraft Jr., Elizabeth L. Raycraft, Gayle L. Gutchak, Rory C.

   Gutchak, William E. Norris, Ivan Morse, Pastor Paul C. Leslie, Deanna K. Leslie, Dr. Linda

   Lee Tarver, Tarver Consulting, Tracy Bolle, The Evening Post, LLC, HAPPY LAW, Jeffrey S.

   Pritchard, Steve A. McIntosh, Eloise A. McIntosh, Rodney D. Fater, Vicky L. Fater, Rex S.

   Cooper, Vickie L. Cooper, David A. Arndt, Doris S. Arndt, Jack L. Elliott, Timothy R.

   Walters, Colton R. Walters, William Scott, are adult citizens of the United States of America

   and are all domiciled within the exterior boundaries of the State of Michigan. Who stand in

   their capacity as Michiganders, whom are conducting business.

57. Some Plaintiffs are residents within the United State District Court Eastern Division of

   Michigan, inclusive of the Southern and Northern Districts.

58. Respondent Gretchen Whitmer is the Governor of the State of Michigan.

59. Under the Color of State Law, Respondent Governor Gretchen Whitmer Declared “A state of

   emergency is declared across the State of Michigan on March 10, 2020.”

60. Respondent Governor Gretchen Whitmer is being sued in her official capacity only.

61. Respondent Garlin Gilchrist II, Lt. Governor, of the State of Michigan who as a Legislative

   Officer, is the President of the State Senate.

62. Under the Color of State Law, Respondent Garlin Gilchrest II has conspired with Gretchen

   Whitmer, Robert Gordon, Dr. Joneigh S. Khaldun, Dana Nessel and Joseph Gasper who have

   singularly and collectively failed to defend Plaintiffs Unalienable Rights to Life, Liberty and

   Property where in said failures are a Breach of the Public Trust in violation to their

   Constitutional Oaths of Office.

63. Respondent Garlin Gilchrest II is being sued in his official capacity as Lt. Governor only.
                                           Page 11 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.12 Page 12 of 33



64. Respondent Dana Nessel is the Attorney General of the State of Michigan.

65. Under the Color of State Law, Respondent Dana Nessel has conspired with Gretchen

   Whitmer, Robert Gordon, Dr. Joneigh S. Khaldun, Garlin Gilchrest II and Joseph Gasper

   who have singularly and collectively failed to defend Plaintiffs Unalienable Rights to Life,

   Liberty and Property where in said failures are a Breach of the Public Trust in violation to

   their Constitutional Oaths of Office.

66. Respondent Dana Nessel is being sued in her official capacity as Attorney General only.

67. Respondent Dr. Joneigh S. Khaldun is the Chief Medical Executive and Chief Deputy

   Director for Health for the State of Michigan.

68. Under the Color of State Law, Respondent Dr. Joneigh S. Khaldun has conspired with

   Gretchen Whitmer, Robert Gordon, Garlin Gilchrest II, Dana Nessel and Joseph Gasper who

   have singularly and collectively failed to defend Plaintiffs Unalienable Rights to Life,

   Liberty and Property where in said failures, are a Breach of the Public Trust in violation to

   their Constitutional Oaths of Office.

69. Respondent Dr. Joneigh S. Khaldun is being sued in her official capacity only.

70. Respondent Robert Gordon is the Director of the Department of Health and Human Services

   for the State of Michigan.

71. Under the Color of State Law, Respondent Robert Gordon has conspired with Gretchen

   Whitmer, Dana Nessel, Garlin Gilchrest II, Dr. Joneigh S. Khaldun and Joseph Gasper who

   have singularly and collectively failed to defend Plaintiffs Unalienable Rights to Life,

   Liberty and Property where in said failures are a Breach of the Public Trust in violation to

   their Constitutional Oaths of Office.

72. Respondent Robert Gordon is being sued in his official capacity only.

73. Respondent Joseph Gasper is the Director of the Michigan State Police (MSP).
                                           Page 12 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.13 Page 13 of 33



74. Under the Color of State Law, Respondent Joseph Gasper has conspired with Gretchen

   Whitmer, Dana Nessel, Garlin Gilchrest II, Dr. Joneigh S. Khaldun and Robert Gordon who

   have singularly and collectively failed to defend Plaintiffs Unalienable Rights to Life,

   Liberty and Property where in said failures are a Breach of the Public Trust in violation to

   their Constitutional Oaths of Office.

75. Respondent Joseph Gaspar is being sued in his official capacity only.

                                  STATEMENT OF FACTS

76.Plaintiffs hereby incorporate by reference all stated paragraphs.
77. On March 10th, 2020 Respondent Governor Gretchen Whitmer stated “A state of emergency

   is declared across the State of Michigan”4.

78. On April 1, 2020, Governor Gretchen Whitmer declared “A state of emergency and a state of

   disaster are both declared across the State of Michigan.”, which essentially was the official

   date that the Governor of Michigan Gretchen Whitmer initiated the first stages of a

   Gubernatorial Insurrection to subordinate the Supreme Law of the Land, in a preplanned

   effort to overthrow the Republican Form of Government here within the exterior boundaries

   of Michigan by decree.

79. On April 30 2020, on or about 7:30 Pm Governor Gretchen Whitmer breached the Public

   Trust by constructively overthrowing Michigan’s Republican Form of Government by

   declaring by executive decree: “A state of emergency remains declared across the State of

   Michigan under the Emergency Powers of the Governor Act of 1945, 1945 PA 302, as




   4.   Governor Gretchen Whitmer’s Executive Order 2020-4

                                             Page 13 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.14 Page 14 of 33



   amended, MCL 10.31 et seq.”5 , in which the Governor stipulated that Gubernatorial

   authority6 was the supreme law of the land within the exterior boundaries of Michigan.

80. Respondents Gretchen Whitmer and Robert Gordon’s "willful violation" of Article IV § 1 of

   the Michigan State Constitution of 963 “Except to the extent limited or abrogated by article

   IV, section 6 or article V, section 2, the legislative power of the State of Michigan is vested

   in a senate and a house of representatives”. Emphasis added.

81. Governor Gretchen Whitmer has no constitutional authority to write laws of general

   application. The only “law” the governor may compose is in conformity to Article V § 2 of

   the Michigan Constitution of 1969 for the reorganization of the Principle Departments of

   State Government.

82. Furthermore Robert Gordon has no constitutional authority to write laws of general

   application.

83. The “law” that Robert Gordon is to stand within is the Supreme Law of the land, which he

   swore to Uphold upon swearing his Constitutional Oath of Office to uphold the United States

   and Michigan Constitutions and the Rule of Law, all which he knowingly usurped when in

   his official capacity issued an executive or administrative decree that a violation of the

   Governor’s unconstitutional executive orders will be a fine of $1,000.00 which is issued as a

   criminal misdemeanor.

84. Governor Gretchen Whitmer’s Original Declaration moving under Public Act 390 of 1976

   conjoined with Public Act 302 of 1945 was and is an unconstitutional action that exposes the




   5.   Governor Gretchen Whitmer’s Executive Order 2020-67(1): A state of emergency remains declared across
        the State of Michigan under the Emergency Powers of the Governor Act of 1945, 1945 PA 302, as
        amended, MCL 10.31 et seq.

   6.   Governor Gretchen Whitmer’s Executive Order 2020-67(3): I will evaluate the continuing need for this
        order prior to its expiration.
                                                Page 14 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.15 Page 15 of 33



   Executive Order issued on March 10, 2020, followed by 73 more such executive decrees as

   voids in law.

85. Governor Gretchen Whitmer moved these executive decrees as if they were legislatively

   enacted laws of Michigan, where within the four corners of these executive issuances, the

   Governor breaches the Public Trust by arbitrarily and capriciously declaring Michiganders

   may be administratively declared Essential, or less equal in law, as Non Essential7.

86. Moreover the Michigan State Constitution of 1969 Article I § 2 and the Constitution of the

   United States, the 14th Amendment, substantiates all Michiganders stand equal in law.

87. The Pattern of constitutional wrongs by Governor Whitmer, Gilchrist II, Gordon, Nessel

   Khaldun and Gasper here and articulated administratively by Executive Decree on March 10,

   2020 and continuing without end during the pendency of this Gubernatorial Insurrection to

   the Supreme Law of the Land, stipulates there are Non-Essential v Essential men and women

   in the labor pool.

88. In short the Constitutional wrongs of all these Executive Branch “Legislative” issuances

   under Executive Decree are wrapped within the original executive order 2020-4 issued on

   March 10, 2020.

89. The following 74 orders issued by the hand of the Chief Executive Officer of Michigan

   Governor Whitmer are frauds in law causing undue harm to the Plaintiffs and Citizens of this

   State.

90. Governor Gretchen Whitmer’s Executive Declaration issued on March 10, 2020 proclaiming

   “A state of emergency is declared across the State of Michigan”8 put in place draconian measures




   7.   Governor Gretchen Whitmer’s Executive Order 2020-19

   8.   Governor Gretchen Whitmer’s Executive Order 2020-4 (1): A state of emergency is declared across the
        State of Michigan.
                                               Page 15 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.16 Page 16 of 33



   that arbitrarily and unreasonably impose unlawful restrictions that are then criminally

   sanctioned on Plaintiffs’ who Constitutionally stand their fundamental rights and liberties as

   Michigan and United State Citizens.

91. Governor Gretchen Whitmer lacks Constitutional authority to rule by executive decree for

   said 74 executive memorandums issued during the pendency of this executively declared

   states of emergency across the State of Michigan are unconstitutional actions in law, for

   Public Act 390 of 1976 § (3)(2) colorfully stipulates that “ The governor may issue

   executive orders, proclamations, and directives having the force and effect of law to

   implement .”

92. Public Act 390 of1976 is by legal construction conjoined with Public Act 302 of 1945 which

   substantiates that the implementation of these two inseparable Public Act’s authority by

   Executive Order on March 10 2020, stands all 74 executively issued orders implemented as

   written legislative law are VOID, for neither the 63rd Legislature, nor the 78th Legislature had

   constitutional standing to delegate legislative authority, thus all executive decrees are void.

93. The challenged measures of Governor Whitmer’s’ Executive Order 2020-4, as set forth in

   this Complaint, lacks any rational basis in law, are arbitrary, capricious, and vague, having

   no real or substantial relation to the objectives of the order, and fail to address §3(2) of Public

   Act 390 of 1976, which stands in “Pari Materia” regarding Public Act 302 of 19459 and are

   beyond all question, are an unconstitutional, plain, and palpable invasion of the Fundamental



   9.   “Statutes in pari materia are those which relate to the same person or thing, or the same class of persons or
        things, or which have a common purpose. It is the rule that in construction of a particular statute, or in the
        interpretation of its provisions, all statutes relating to the same subject, or having the same general purpose,
        should be read in connection with it, as together constituting one law, although enacted at different times,
        and containing no reference one to the other. [Detroit v. Michigan Bell, 374 Mich. 543, 558, 132 N.W.2d
        660 (1965) (citations omitted).]” State Treasurer v. Schuster, 456 Mich. 408, 417 (1998)


                                                   Page 16 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.17 Page 17 of 33



   Rights and Liberties secured by the Constitution of the United States for the United States of

   America.

94. It is the duty of this Court to so adjudge, and thereby give effect to the Constitution of the

   United States and Michigan Constitutions of 1963 by declaring these Gubernatorial measures

   executed on March 10, 2020, which are still pending, following the unilateral Decree issued

   by Governor Gretchen Whitmer on April 30, 2020 at 7:30 pm, as unlawful and

   unconstitutional rule by Gubernatorial Decree and overreach.

95. That all Respondents, standing in their individual capacity as elected and or appointed

   members of Michigan’s Public Trust have breached the Public Trust by having knowingly,

   intentionally, and willingly violated their Constitutional Oath of Office and thereby be

   enjoined with all Michigan State public Actors sitting in the Michigan State Public Trust

   from enforcing these patently unconstitutional executive decrees issued by Governor

   Gretchen Whitmer since March 10, 2020.

                                  FIRST CLAIM FOR RELIEF

                             9th Amendment, Title 42 USCA § 1983

96. Plaintiffs hereby incorporate by reference all stated paragraphs.

97. There stands a present and continuing controversy between the Parties.

98. By reason of the aforementioned acts, policies, practices, procedures, and/or customs,

   created, adopted, and enforced under color of State law, Respondents, individually and

   collectively have Arbitrarily and Capriciously deprived Plaintiffs of their God Give

   Liberties, which are their Fundamental rights including but not limited to, Free Association,

   the Right to Travel, the Right to pursue their Private Vocations, and the substantive right to

   Commerce between private parties by contract.

99. Plaintiffs request this Court to use its equitable powers to reinstate the Plaintiffs Fundamental
                                            Page 17 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.18 Page 18 of 33



   Rights as Guaranteed by the 9th Amendment, and thereby hold all Respondents individually

   accountable for their individual and collective Breach of the Public Trust.

100.   Plaintiffs request this court to use its equitable powers to find all Respondents personally

   liable for money damages in excess of $250,000.00 for violation of their oaths of office.

                               SECOND CLAIM FOR RELIEF

               First Amendment-Right of Association, Title 42 USCA § 1983

101.   Plaintiffs hereby incorporate by reference all stated paragraphs.

102.   There stands a present and continuing controversy between the Parties.

103.   The freedom to engage in free association for the advancement of beliefs and ideas is an

   inseparable aspect of the Fundamental Rights to Liberty.

104.   Indeed, implicit in the right to engage in activities protected by the First Amendment it is

   a corresponding right to associate with others in pursuit of a wide variety of political, social,

   economic, educational, religious, and cultural ends.

105.   As a direct and proximate result of Respondents violation of the First Amendment as set

   forth in this Complaint, Plaintiffs have suffered irreparable harm, including the loss of his

   fundamental constitutional rights of Life, Liberty and Property entitling Plaintiffs to

   declaratory and injunctive relief as well as money damages as well as attorney fees and all

   other appropriate relief to vindicate the violation of their Fourteenth Amendment right not to

   be subject to punishment by a vague statute.

106.   By reason of the aforementioned acts, policies, practices, procedures, and/or customs,

   created, adopted, and enforced under color of State law, Respondents have deprived

   Plaintiffs of their right to due process in violation of the Fourteenth Amendment to the

   United States Constitution and 42 U.S.C. § 1983.



                                           Page 18 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.19 Page 19 of 33



107.   Plaintiffs request this Court to use its equitable powers to reinstate the Plaintiffs

   Fourteenth Amendment Rights, and thereby hold all Respondents accountable for their

   individual and collective Breach of the Public Trust.

108.   Plaintiffs request this court to use its equitable powers to find all Respondents personally

   liable for money damages in excess of $250,000.00 for violation of their oaths of office

   under the color of law.

                                   THIRD CLAIM FOR RELIEF

           Fourth Amendment Unwarranted House Arrest Title 42 USCA § 1983

109.   Plaintiffs hereby incorporate by reference all stated paragraphs.

110.   There stands a present and continuing controversy between the Parties.

111.   By reason of the aforementioned acts, policies, practices, procedures, and/or customs,

   created, adopted, and enforced under color of State law since March 10, 2020, Respondents

   have individually and collectively deprived Plaintiffs their Constitutionally guarantee to be

   secure in their persons, houses, papers, and effects, against unreasonable searches and

   seizures.

112.   That Governor Gretchen Whitmer directed Robert Gordon the Director of the Department

   of Health and Human Service to issue a written directive to have the force of law, that

   anyone Plaintiff who may step outside the front doors of their Private Home were to be

   subjugated to administrative detainment as a misdemeanor violation of the Governor’s

   Executive Rule defined as a “Stay at Home Order”.

113.   As a direct and proximate result of Respondents' violation of the Fourth Amendment as

   set forth in this Complaint, Plaintiffs have suffered irreparable harm, including the loss of

   their fundamental constitutional rights unwarranted seizure of their person, and homes under



                                            Page 19 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.20 Page 20 of 33



   penalty of administrative detainment if any Plaintiffs, or Michiganders choose to step out

   their Fronts doors to see the Sunrise.

114.   Plaintiffs request this Court to use its equitable powers to reinstate the Plaintiffs fourth

   Amendment Rights, and thereby hold all Respondents accountable for their individual and

   collective Breach of the Public Trust.

115.   Plaintiffs request this court to use its equitable powers to find all Respondents personally

   liable for money damages in excess of $250,000.00 for violation of their oaths of office and

   other volitions of the United State Constitution under the color of law.

                               FOURTH CLAIM FOR RELIEF

                       Due Process, Title 42 USCA § 1982, and § 1983

116.   Plaintiffs hereby incorporate by reference all stated paragraphs.

117.   There stands a present and continuing controversy between the Parties

118.   By reason of the aforementioned acts, policies, practices, procedures, and/or customs,

   created, adopted, and enforced under color of State law, Respondents have individually and

   collectively deprived Plaintiffs of their right to property by moving Arbitrarily and

   Capriciously under the Police Power of the State to take, seize without appropriate

   compensation the real and personal property of the Plaintiffs businesses by forcing closure of

   those businesses deemed "non-essential."

119.   That Governor Gretchen Whitmer standing as the Chief Executive Officer appending an

   official appellation to Executive Decrees moved under the color of the Emergency

   Management Act and Governor Emergency Power Act used the Police Powers of the State to

   unconstitutionally deprive the Plaintiffs the use of their real and tangible personal property

   for travel, and or occupancy across the width and breadth of Michigan.



                                            Page 20 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.21 Page 21 of 33



120.   Plaintiffs request this Court to use its equitable powers to reinstate the Plaintiffs Rights to

   the due process of law, and grant compensation for public takings of real and tangible

   property rights and thereby hold all Respondents accountable for their individual and

   collective Breach of the Public Trust.

121.   Plaintiffs request this court to use its equitable powers to find Respondents personally all

   liable for money damages in excess of $250,000.00 for violation of their oaths of office and

   due process under the color of law.

                                 FIFTH CLAIM FOR RELIEF

         Fourteenth Amendment Equal Protection- Title 42 USCA § 1981, § 1983

122.   Plaintiffs hereby incorporate by reference all stated paragraphs.

123.   There stands a present and continuing controversy between the Parties.

124.   The Fourteenth Amendment provides that "[n]o State shall ... deprive any person of life,

   liberty, or property, without due process of law."

125.   Plaintiffs have a right to travel and provide their businesses services, and to do so without

   being treated unequally by the government. The Due Process Clause of the Fourteenth

   Amendment protects the Plaintiffs Constitutional guarantee of equal rights in law.

126.   The Respondents individually and collectively have Arbitrarily and Capriciously

   unequally classified Plaintiffs as either non-essential and or essential under the will and

   whim of the Chief Executive Officer’s official appellation appended to an unending series of

   Executive Decrees issued continuously since March 10, 2020.

127.   As a direct and proximate result of Respondents' violation of the Fourteenth Amendment

   as set forth in this Complaint, Plaintiffs have suffered irreparable harm, including the loss of

   their fundamental constitutional rights, to the equal protection to the law, entitling them to

   declaratory, injunctive relief and money damages as well as attorney fees and all other
                                            Page 21 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.22 Page 22 of 33



   appropriate relief to vindicate the violation of their Fourteenth Amendment right not to be

   subject to punishment by vague directives issued under the Arbitrary and Capricious whims

   of the chief Executive Officer of the State of Michigan.

128.   Plaintiffs request this Court to use its equitable powers to reinstate the Plaintiffs Rights to

   equal standing in law, and thereby hold all Respondents accountable for their individual and

   collective Breach of the Public Trust.

129.   Plaintiffs request this court to use its equitable powers to find Respondents personally all

   liable for money damages in excess of $250,000.00 for violation of their oaths of office and

   under the color of law.

                                 SIXTH CLAIM FOR RELIEF

                     Right to contract - Title 42 USCA § 1982 and § 1983

130.   Plaintiffs hereby incorporate by reference all stated paragraphs.

131.   There stands a present and continuing controversy between the Parties.

132.   All of the acts of the Respondents, their officers, agents, servants, and employees, as

   alleged herein, were conducted under color and pretense of the statutes, ordinances,

   regulations, customs, or usages by the State of Michigan.

133.   The Contracts Clause of Article I, Section 10 states, "No State shall ... pass any . . . Law

   impairing the Obligation of Contracts."

134.   It long has been established that the Contracts Clause limits the power of the States to

   regulate contracts between private parties; As set forth in this Complaint, the measure moved

   by Governor Gretchen Whitmer since the Declaration of the State of Emergency Across the

   State of Michigan on March 10, 2020, has moved executive measures that have intentionally

   impaired and thus regulated the contracts between Plaintiffs and their clients, in violation of

   the Contracts Clause of the United States Constitution.
                                            Page 22 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.23 Page 23 of 33



135.   As a direct and proximate result of Respondents' violation of the Contracts Clause as set

   forth in this Complaint, Plaintiffs have suffered irreparable harm, including the loss of their

   fundamental constitutional right to contract without the State’s Public Actors executive

   breaches of said constitutional rights.

136.   Plaintiffs request this Court to use its equitable powers to reinstate the Plaintiffs Rights to

   Contract and thereby hold all Respondents accountable for their individual and collective

   Breach of the Public Trust.

137.   Plaintiffs request this court to use its equitable powers to find Respondents personally all

   liable for money damages in excess of $250,000.00 for violation of their oaths of office and

   under the color of law entitling them to declaratory, injunctive relief and money damages as

   well as attorney fees and all other appropriate relief to vindicate the violation of their right to

   contract

                               SEVENTH CLAIM FOR RELIEF

                            VIOLATION OF OATH OF OFFICES

                    Article IV Republican Governance - Breach of Trust –

                           Title 42 USCA § 1983, § 1985, and § 1986

138.   Plaintiffs hereby incorporate by reference all stated paragraphs.

139.   There stands a present and continuing controversy between the Parties.

140.   That Governor Gretchen Whitmer knowingly violated the Governor’s Constitutional

   Oath of Office on March 10, 2020, when said Public Actor moved to govern Michigan

   directly and exclusively by Executive Decree.

141.   The Governor moving under a Declared States of Emergency across Michigan on March

   10, 2020 immediately issued a series of Executive Orders which were declared, without

   legislative passage, as the written law(s) of Michigan.
                                             Page 23 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.24 Page 24 of 33



142.   This unconstitutional unwarranted Executive action executed by the Chief Executive

   Officer of Michigan was the first stage of what is best described as a Gubernatorial

   Insurrection to the Supreme Law of the Land.

143.   The final plank to overthrowing Michigan’s Republican Form of Governance was put in

   place at 7:30 PM on April 30th, 2020, moving exclusively under Public Act 302 of 1945, with

   reference to the Michigan State Constitution of 1963, Governor Gretchen Whitmer again

   Arbitrarily and Capriciously declared the Governor’s Executive office, to henceforth by

   Gubernatorial Will and whim, the supreme law of Michigan which directly subordinated the

   Tricameral Republican form of Governance to curbs of Political despair here in the lands of

   the Wolverine.

144.   That Governor Whitmer, with the aide and support of the aforementioned Public Actors

   in Michigan have intentionally stepped out of their offices in the Public Trust to establish a

   defacto Rule by Executive Decree in direct violation to the Supreme Law of the land.

145.   Plaintiffs request this Court to use its equitable powers reinstate Michigan’s Republican

   Form of Governance, and thereby hold all Respondents accountable for their individual and

   collective Breach of the Public Trust.

146.   Plaintiffs request this court to use its equitable powers to find Respondents personally all

   liable for money damages in excess of $250,000.00 for violation of their oaths of office thus

   entitling them to declaratory, injunctive relief and money damages as well as attorney fees

   and all other appropriate relief to vindicate the violation of their willful and wanton breach of

   their individual Oath of Office to Protect the Citizens of this state.

                                 Eighth CLAIM FOR RELIEF

                      CONSPIRACY RICO ACT 18 U.S.C. 1961-1968.



                                            Page 24 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.25 Page 25 of 33



147.   Plaintiffs restate and incorporate by reference the allegations in the preceding paragraphs

   as though fully set forth in this complaint.

148.   There stands a present and continuing controversy between the Parties.

149.   The Unlawful actions moved by State, Public Actors to deny the constitutionally

   constituted due process of Law by Officers of the Public Trust, Publicly acting in conspiratorial

   concert under the color of Public Law to unconstitutionally and unlawfully suppresses under

   the color of law, the Plaintiffs God Given Unalienable Rights to Life, Liberty and Property.

150.   The Unlawful actions moved by Public Actors of the State of Michigan moving in

   conspiratorial concert with State Public Actors Respondents have Exacted the substantive

   rights of the Plaintiffs under the color of Michigan State Public Acts by overtly violating the

   Michigan State Constitution of 1963 authorities for the regulation of association, contract,

   private travel and due process and oath. Respondents may not claim immunity.

151.   Respondents by violating Plaintiffs constitutional rights secured by The Constitution of

   the United States of America, Ninth Amendment and the Michigan State Constriction of

   1963 Article I sec 23 and denying Plaintiffs right to due process of law.

152.   Plaintiffs were deprived by unlawful detention House Arrest of both liberty and time

   without due process of law and Plaintiffs rights to equal protection of the laws, and the due

   course of justice was impeded, in violation of the Fifth and Fourteenth Amendments of the

   Constitution of the United States and 42 U.S.C. sec. 1983.

153.   Governor Gretchen Whitmer conspired to breach the public trust by moving a “racket”

   that is prohibited by the Racketeer influenced and Corruption Organizations Act (RICO)

   Title 18 U.S.C.A. § 1961 et seq. [1970] in order to secure Federal Funds issued under the

   The Disaster Relief Act of 1974 (Public Law 93-288).

154.   Plaintiffs are entitled to damages pursuant to the RICO act Title 18 U.S.C. A.1961-1968.
                                           Page 25 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.26 Page 26 of 33



155.   Respondents Governor Gretchen Whitmer, and others within the Public Trust, who

   conspired to Breach the Pubic Trust by knowingly violating the Supreme Law of the Land,

   wherein said acts, activities, and actions sit in total violation to their Public Oath of Office.

156.   All of the Acts of the elected and appointed Officers of the Public Trust, their officers,

   agents, servants, and employees, as alleged herein, were conducted under the color and

   pretense of the statutes, ordinances, regulations, customs, or usages, by the Public Officers

   situated within the employ of the State of Michigan.

157.   The overt conspiratorial denial of the Due Processes of Michigan State Law by all

   Respondents’ whether appointed or elected public actors of the Public Trust, Respondents’

   who knowingly used public monies, and resources to wrongfully target the Plaintiffs, in their

   corrupted design to constructively deceive and deprive Plaintiff’s God Given Unalienable

   Rights, under the color of the State Constitution and Public Laws being Public Act 302 of

   1945, Public Act 390 of 1976.

158.   Plaintiffs reserve the Right to amend the names of any of the people who committed

   these acts who are at this time, unknown but when known, Plaintiffs will amend as necessary

   to address the ongoing pattern of tortuous civil conduct of all Officers sitting in the Public

   Trust, acting in such capacity are liable for damages which will be accurately described.

159.   Plaintiffs request this court to use its equitable powers to find Respondents personally all

   liable for damages in excess of $250,000.00 under the color of law and violation of their

   oaths of office as well as attorney fees and all other appropriate relief to vindicate the

   violation of their Fourteenth Amendment right not to be subject to punishment by a vague

   statute.

                                           SUMMARY



                                            Page 26 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.27 Page 27 of 33



160.     On March 10, 2020, Michigan State Governor Gretchen Whitmer issued Executive Order

   2020-4 invoking Public Act 302 of 1945, and Public Act 390 of 1976 thereby declaring “A

   state of emergency is declared across the State of Michigan.”

161.     The Executive Order issued on March 10 2020 was the base line utilized by Governor

   Gretchen Whitmer as a never ending series of Executive Orders from where the

   Gubernatorial Office amended statutory laws to advance a colorful public policy which led to

   the direct regulation of Private Business by utilizing the administrative and police power of

   the Governor’s office.

162.     The Gubernatorial executive order(s) unconstitutionally classified Private Businesses by

   imposing an arbitrary and capricious administrative classification of Essential, and or Non-

   Essential wherein only administratively declared Essential Private Business, were allowed to

   open their doors to commerce.

163.     The Gubernatorial Executive Order(s) went to the extreme of violating the First

   Amendment of the Constitution of the United States for the United States of America by

   decreeing no Michigan State Citizen SHALL freely associate with others.

164.     The Gubernatorial Executive Order(s) decreed all Michiganders SHALL immediately be

   put under Unwarranted House Arrest in direct violation to the 4th and 5th Amendment to the

   Constitution of the United States for the United States of America.

165.     The Gubernatorial Executive Order(s) denied all Michiganders the “Right to Travel10” in

   directed violation to the 14th Amendment of the Constitution of the United States for the

   United States of America.




   10.   Saenz v. Roe, 526 U.S. 489, 502 (1999)

                                           Page 27 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.28 Page 28 of 33



166.     The Governor authorized the Michigan Department of Licensing and Regulatory Affairs

   and or the Department of Public Health and Human Services to close any and all Private

   Businesses classified as non-essential if they refused to follow the Gubernatorial Directive

   that classified said private business concerns as Non-Essential a taking without

   compensation.

167.     The Michigan State Governor has intentionally breached the right to contract in

   deliberated violation to the United States Constitution of the United States of America

   Article I § 10 the obligations and rights thereto of Contract.

168.     Michigan State Governor Gretchen Whitmer Declared by Executive Decree on March 10,

   2020, that the gubernatorial declaration for a State of Emergency across Michigan was

   moved in compliance to the Michigan State Constitution of 1963 in compliance to Public Act

   390 which by legal necessity is conjoined with Public Act 302 of 1945.

169.     The Michigan State Constitution of 1963 vests the legislative power of the State of

   Michigan in a State Senate and a State House of Representatives11.

170.     The Michigan State Constitution of 1963 authorizes the Legislature to address Public

   Health and general welfare by passing suitable laws in Article IV § 5112.

171.     The Governor is the Chief Executive13 Officer of the State.



   11.   Michigan State Constitution of 1963 Article IV § 1: Except to the extent limited or
         abrogated by article IV, section 6 or article V, section 2, the legislative power of the State
         of Michigan is vested in a senate and a house of representatives.

   12.   Michigan State Constitution of 1963 Article IV § 51: The public health and general
         welfare of the people of the state are hereby declared to be matters of primary public
         concern. The legislature shall pass suitable laws for the protection and promotion of the
         public health

   13.   Michigan State Constitution of 1963 Article V § 1: Except to the extent limited or
         abrogated by article V, section 2, or article IV, section 6, the executive power is vested in
         the governor.
                                             Page 28 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.29 Page 29 of 33



172.     The Governor is not a legislative14 officer of the State of Michigan.

173.     The 9th Amendment of the Constitution of the United States for the United States of

   America States clearly: “The enumeration in the Constitution, of certain rights, shall not be

   construed to deny or disparage others retained by the people.”

174.     The Michigan State Constitution of 1963 vests all political power in the hands of the

   People15.

175.     The Michigan State Governor shall not suborn Michiganders substantive Rights to Life,

   Liberty and Property under the color of law.

176.     The 1st Amendment to the Constitution of the United States for the United States of

   America assures all Americans State Citizens their Substantive Rights to freely associate

   amongst their fellow citizens.

177.     The 4th Amendment to the Constitution of the United States for the United States of

   America assures American State Citizens shall NOT be detained without judicial warrant.

178.     The 5th Amendment to the Constitution of the United States for the United States of

   America assures American State Citizens the substantive rights to the due processes of law

   and that no rights to property shall be taken without just compensation.




   14.   Michigan State Constitution of 1963 Article III § 2: The powers of government are
         divided into three branches: legislative, executive and judicial. No person exercising
         powers of one branch shall exercise powers properly belonging to another branch except
         as expressly provided in this constitution.

   15.   Michigan State Constitution of 1963 Article 1 § 1: All political power is inherent in the
         people. Government is instituted for their equal benefit, security and protection.

                                            Page 29 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.30 Page 30 of 33



179.     The Constitution of the United States for the United States of America 14th Amendment

   states no State shall abridge the rights16 of Citizens to the due process of law, nor deny

   anyone Michigander the equal protection of the laws.

180.     Public Act 302 of 1945 unconstitutionally grants the Governor plenary authority to use

   the Police Power of the State to Arbitrary and Capriciously suborn Michigan State Citizens

   equal protection to the law inclusive of the denial to the due processes of law.

181.     Public Act 390 of 1976 unconstitutionally grants the Governor legislative authority in

   direct violation to the Michigan State Constitution of 1963 whereby executive decree, the

   Chief Executive Officer of Michigan may rule by dictatorial will and whim.

182. As of the filing of this Complaint Michigan State Citizens suffer the insufferable
   executive actions moved by their elected Governor Gretchen Whitmer who claims as of April

   30, 2020, that Public Act 302 of 1945 authorizes the Chief Executive Officer of Michigan to

   unconstitutionally breach the constitutionally constituted tricameral protections of separated

   powers of government, which violates the Congressional guarantee that Michiganders shall

   be constitutionally assured a Republican Governance as stated in Article IV in the

   Constitution of the United States for the United States of America.


                                     PRAYER FOR RELIEF


WHEREFORE, Plaintiffs respectfully request that this Honorable Court:




   16.   The Constitution of the United States for the United States of America, 14th Amendment
         § 1: All persons born or naturalized in the United States, and subject to the jurisdiction
         thereof, are citizens of the United States and of the State wherein they reside. No State
         shall make or enforce any law which shall abridge the privileges or immunities of citizens
         of the United States; nor shall any State deprive any person of life, liberty, or property,
         without due process of law; nor deny to any person within its jurisdiction the equal
         protection of the laws.
                                            Page 30 of 33
Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.31 Page 31 of 33



  a) Order “a speedy hearing” of this action and "advance it on the calendar" under

     Federal Rule of Civil Procedure, Rule 57.

  b) The Court should therefore declare that the Governor's ongoing COVID-

     19 executive orders, as well as the EPGA to the extent it authorizes those orders,

     along with EPA are unconstitutional.

  c) The Court should also therefore declare that the State Senate and the State

     House of Representatives legislative leadership are co-conspirators by

     knowingly, intentionally failing to address their Constitutional duty to address

     the Article IV § 4 solution to thereby hold the Chief Executive Officer of

     Michigan accountable for the Gubernatorial Insurrection that that constructively

     overthrew Michigan’s Republican Form of Government on or about 7:30 p.m.

     on April 30, 2020.

  d) To judicially Notice Governor Gretchen Whitmer to be held accountable for

     conspiring with all Respondents, who are in fact co-conspirators, IN THEIR

     WILLFUL TREASONOUS ATTEMPT TO OVERTHROW Michigan’s

     Republican Form of Government.

  e) To declare that Respondents violated Plaintiffs' fundamental and Foundational

     Substantive Rights to Liberty as set forth in this Complaint above;

  f) Grant immediately an emergency, preliminary injunction that authorizes Plaintiffs to

     provide services in accord with appropriate social distancing;

  g) After the claims are fully adjudicated, declare the above-referenced statutory enactment

     of the 63rd Legislature, Public Act 302 of 1945, and the 78th Legislature’s enactment,

     Public Act 390 of 1976 unconstitutional laws.



                                        Page 31 of 33
 Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.32 Page 32 of 33



   h) After the claims are fully adjudicated, declare the above-referenced Public Act 302 of

      1945, and Public Act 390 of 1976 are unconstitutional enactments of no force and effect

      which substantiate said public acts are null and void.

   i) Furthermore as said pubic act are declared null and void all ministerial actions by the

      executive departments answerable to the governor Gretchen Whitmer are hereby declared

      to be wrongful acts moved in direct contravention to the Constitution of the United States

      and Constitution of Michigan, award Plaintiffs appropriate compensation.

   j) Enter an award of ascertainable money damages in an amount to be determined at a jury

      trial; Pursuant to 42 U.S.C. § 1988, enter an award of reasonable attorney fees and costs

      in favor of Plaintiffs; and

   k) FURTHER, Plaintiffs’ demands judgment for the violation of their civil rights against all

      the Respondents, jointly and severally, for actual, general, special, compensatory

      damages in an amount exceeding $7,500,000.00 and;

   l) FURTHERMORE Plaintiffs demand judgment against all defendants, jointly and

      severally, for punitive damages in an amount to be determined by the jury, plus the costs

      of this action, including attorney's fees, and such other relief deemed to be just, fair, and

      appropriate.

   m) Order relief to all Plaintiffs from all Respondents/Defendants.

   n) Order, if Respondents move to dismiss this suit, Plaintiff Demands that it be heard by the

      jury demanded, and only be dismissed if the Jury considers it lacks merit.




Dated: May 15, 2020
                                          Page 32 of 33
Case 1:20-cv-00428-PLM-PJG ECF No. 1 filed 05/15/20 PageID.33 Page 33 of 33



                           Respectfully Submitted,

                        /s/ David J. Gilbert
                          David J. Gilbert, (P56956)
                        306 E. Broadway Street, Ste. #3
                            Mt. Pleasant, MI 48858
                                 989.749.8505
                           djgilbertlaw@gmail.com




                                 Page 33 of 33
